Exhibit 99.1 Volume: •Q2 2011 discharge growth remains solid •On track to achieve the higher end of 2.5% to 3.5 % discharge growth (comps become tougher as the year progresses) Capital structure: •The Company has initiated the June 15, 2011 call of $335 million in principal of its 10.75% senior notes. −Loss on early extinguishment of debt and interest savings will impact EPS. The Company will update EPS guidance in its Q2 2011 earnings release. •The Company amended its credit agreement and added a $100 million term loan maturing in 2016 with an initial interest rate of LIBOR plus 2.50 percent. Asset sale: •The Company announced the sale of its six long-term acute care hospitals for approx. $120 million. Q2 2011 Observations & Considerations (as of June 7, 2011) 1 Exhibit 99.1 Transaction summary: •Sell all six long-term acute care hospitals (LTCHs) •Purchase price consideration of $120 million •Expected to be completed in the third quarter of 2011 and is subject to customary closing conditions, including regulatory approval and third-party consents Financial impact: •These hospitals contributed approx. $121.7 million of net operating revenues and approx. $17.5 million of Adjusted EBITDA in 2010 (associated depreciation and amortization of approx. $3.3 million). •The taxable gain on the transaction will be largely offset by the Company’s federal and state NOLs. The impact on cash taxes is not expected to be material. •The LTCHs will be treated as discontinued operations beginning in the second quarterof 2011(results will be reclassified for all of 2011 and prior periods). Sale of Long-term Acute Care Hospitals (as of June 7, 2011) 2 Even after giving effect to the sale of the LTCHs, the Company affirmedguidance to be at the high end of, or greater than, the Adjusted EBITDA range of $440 million to $450 million for full-year 2011.
